Title: To Thomas Jefferson from Albert Gallatin, 30 June 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            30th June 1806
                        
                        I enclose the only recommendation for the office of “Surveyor of the port of Darien and Inspector of the
                            revenue for the same” created by an Act of last session. The office is unimportant, and the emolument very trifling. 
                  With
                            respectful attachment Your obedt. Servt.
                        
                            Albert Gallatin
                     
                        
                        
                            Mr Spalding is the member of Congress for the district where Darien lyes, and lives in the vicinity.
                        
                    